UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-31979 Lehman ABS Corporation, on behalf of: Corporate Bond-Backed Certificates, Series 1997-CHR-1 Trust (Exact name of registrant as specified in its charter) 745 Seventh Avenue New York, New York 10019(212) 526-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Corporate Bond-Backed Certificates, Series 1997-CHR-1 Trust (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)[ ] Rule 12h-3(b)(1)(ii) [ ] Rule 12g-4(a)(1)(ii) [ ] Rule 12h-3(b)(2)(i) [ ] Rule 12g-4(a)(2)(i)[ ] Rule 12h-3(b)(2)(ii) [ ] Rule 12g-4(a)(2)(ii) [ ] Rule 15d-6 [ ] Rule 12h-3(b)(1)(i) [X] Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this notice to be signed on its behalf by the undersigned duly authorized person. DATE:September 27, 2007 BY:/s/ Charles M. Weaver Charles M. Weaver Senior Vice President 2
